Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  October 7, 2016                                                               Robert P. Young, Jr.,
                                                                                           Chief Justice

  153116                                                                         Stephen J. Markman
  153118                                                                              Brian K. Zahra
                                                                              Bridget M. McCormack
                                                                                    David F. Viviano
                                                                                Richard H. Bernstein
                                                                                      Joan L. Larsen,
  ENBRIDGE ENERGY LIMITED                                                                       Justices
  PARTNERSHIP,
           Petitioner-Appellee,
  v                                                    SC: 153116
                                                       COA: 321946
                                                       MPSC: U-017077
  UPPER PENINSULA POWER COMPANY,
            Respondent-Appellant,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

  ENBRIDGE ENERGY LIMITED
  PARTNERSHIP,
           Petitioner-Appellee,
  v                                                    SC: 153118
                                                       COA: 321946
                                                       MPSC: U-017077
  UPPER PENINSULA POWER COMPANY,
            Respondent-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the December 22, 2015
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the applications or take other action. MCR 7.305(H)(1).
                                                                                                               2

The parties shall file supplemental briefs within 42 days of the date of this order
addressing: (1) whether the Court of Appeals erred in holding that the analysis provided
in Dodge v Detroit Trust Co, 300 Mich. 575, 613 (1942), was relevant to the
determination whether the Michigan Public Service Commission (MPSC) exceeded its
statutory authority by enforcing a settlement agreement that included a revenue
decoupling mechanism for an electric utility; (2) if Dodge applies, whether the petitioner
was barred from arguing that the settlement agreement is unenforceable or void; and (3)
whether the petitioner is procedurally barred from challenging the MPSC’s prior orders
when it failed to intervene in the cases or appeal from the orders. The parties may
address other issues but should not submit mere restatements of their application papers.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 7, 2016
       p1004
                                                                             Clerk